


110 HR 3117 IH: To provide for the establishment of Federal fleet

U.S. House of Representatives
2007-07-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3117
		IN THE HOUSE OF REPRESENTATIVES
		
			July 19, 2007
			Mr. Terry introduced
			 the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		A BILL
		To provide for the establishment of Federal fleet
		  refueling centers.
	
	
		1.Federal fleet fueling
			 centers
			(a)In
			 generalNot later than January 1, 2010, the head of each Federal
			 agency shall install at least 1 renewable fuel pump at each Federal fleet
			 fueling center in the United States under the jurisdiction of the head of the
			 Federal agency.
			(b)ReportNot
			 later than October 31 of the first calendar year after the date of enactment of
			 this Act, and each October 31 thereafter, the President shall submit to
			 Congress a report that describes the progress towards complying with subsection
			 (a), including identifying—
				(1)the number of
			 Federal fleet fueling centers that contain at least 1 renewable fuel pump;
			 and
				(2)the number of
			 Federal fleet fueling centers that do not contain any renewable fuel
			 pumps.
				(c)Authorization of
			 appropriationsThere are authorized to be appropriated such sums
			 as are necessary to carry out this section.
			
